                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE
                                  AT CHATTANOOGA

UNITED STATES OF AMERICA                       )
                                               )        Case No. 1:19-cr-67
v.                                             )
                                               )        Judge Travis R. McDonough
                                               )
DEJUAN ROWLAND                                 )        Magistrate Judge Christopher H. Steger
                                               )


                                            ORDER


        United States Magistrate Christopher H. Steger filed a report and recommendation

recommending that the Court: (1) grant Defendant’s motion to withdraw his not-guilty plea as to

Count One of the one-count Indictment; (2) accept Defendant’s guilty plea as to Count One of

the one-count Indictment; (3) adjudicate Defendant guilty of possession of a firearm after having

been previously convicted of a felony in violation of 18 U.S.C. § 922(g)(1); and (4) order that

Defendant remain in custody until sentencing in this matter or further order of this Court. (Doc.

28.) Neither party filed a timely objection to the report and recommendation.

        After reviewing the record, the Court agrees with Magistrate Judge Steger’s report and

recommendation. Accordingly, the Court ACCEPTS and ADOPTS the magistrate judge’s

report and recommendation (Doc. 28) pursuant to 28 U.S.C. § 636(b)(1) and ORDERS as

follows:

     1. Defendant’s motion to withdraw his not-guilty plea to Count One of the one-count

        Indictment is GRANTED;

     2. Defendant’s plea of guilty to Count One of the one-count Indictment is ACCEPTED;
3. Defendant is hereby ADJUDGED guilty of possession of a firearm after having been

   previously convicted of a felony in violation of 18 U.S.C. § 922(g)(1);

4. Defendant SHALL REMAIN in custody until sentencing in this matter which is

   scheduled to take place on December 6, 2019, at 2:00 p.m. before the undersigned, or

   until further order of this Court.

SO ORDERED.

                                        /s/Travis R. McDonough
                                        TRAVIS R. MCDONOUGH
                                        UNITED STATES DISTRICT JUDGE




                                           2
